


Exhibit 10.1
NON-QUALIFIED STOCK OPTION AGREEMENT
UNDER THE
LULULEMON ATHLETICA INC. 2007 EQUITY INCENTIVE PLAN
THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made between
lululemon athletica inc. (the “Company”) and _________________ (the “Optionee”).
WHEREAS, the Company maintains the lululemon athletica inc. 2007 Equity
Incentive Plan (the “Plan”) for the benefit of the employees of the Company and
its Affiliates; and
WHEREAS, the Plan permits the award of Non-Qualified Stock Options to purchase
Shares, subject to the terms of the Plan; and
WHEREAS, in connection with the Company’s employment of the Optionee, the
Company desires to grant the Optionee Non-Qualified Stock Options under the Plan
to compensate the Optionee and to further align the Optionee’s financial
interests with those of the Company’s stockholders.
NOW, THEREFORE, in consideration of these premises and the agreements set forth
herein and intending to be legally bound hereby, the parties agree as follows:
1.Award of Option. This Agreement evidences the grant to the Optionee of an
option (the “Option”) to purchase ___________________ Shares (the “Option
Shares”). The Option is subject to the terms set forth herein, and in all
respects is subject to the terms and provisions of the Plan applicable to
Non-Qualified Stock Options, which terms and provisions are incorporated herein
by this reference. Except as otherwise specified herein or unless the context
herein requires otherwise, the terms defined in the Plan will have the same
meanings herein.
2.Nature of the Option. The Option is intended to be a nonstatutory stock option
and is not intended to be an Incentive Stock Option within the meaning of
Section 422 of the Internal Revenue Code (the “Code”), or to otherwise qualify
for any special tax benefits to the Optionee.
3.Date of Grant; Term of Option. The Option was approved by the Company’s Board
of Directors to be effective on __________________ (the “Effective Date”) and
may not be exercised later than the date that is seven (7) years after the
Effective Date, subject to earlier termination in accordance with the Plan and
this Agreement.
4.Option Exercise Price. The per share exercise price of the Option is
____________________ (the “Exercise Price”), which amount is intended to be not
less than the Fair Market Value per Share on the Effective Date.
5.Exercise of Option. The Option will become exercisable only in accordance with
the terms and provisions of the Plan and this Agreement, as follows:
(a)Right to Exercise. The Option will become exercisable with respect to 25% of
the Option Shares on each of the first, second, third and fourth anniversaries
of the Effective Date, provided in each case that the Optionee remains
continuously in Service with the Company or an Affiliate through the applicable
anniversary. For the purposes of this Agreement, “Service” means an Optionee’s
employment or service with the Company or an Affiliate, whether in the capacity
of an employee of the Company or an Affiliate, or as a Director or a Consultant.
An Optionee’s Service shall not be deemed to have terminated merely because of a
change in the capacity in which the Optionee renders Service to the Company or
an Affiliate or a change in the corporation for which the Optionee renders such
Service, provided that there is no interruption or termination of the Optionee’s
Service. Furthermore, an Optionee’s Service shall not be deemed to have
terminated if the Optionee takes any military leave, sick leave, or other bona
fide leave of absence approved by the Company; provided, however, that if any
such leave exceeds ninety (90) days, on the one hundred eighty-first (181st) day
following the commencement of such leave any Incentive Stock Option held by the
Optionee shall cease to be treated as an Incentive Stock Option and instead
shall be treated thereafter as a Non-Qualified Stock Option unless the
Optionee’s right to return to Service is guaranteed by statute or contract. The
Optionee’s Service shall be deemed to have terminated either upon an actual
termination of Service (notwithstanding any statutory, contractual or common law
period of notice of termination, or compensation in lieu of such notice, to
which the Optionee may be entitled) or




--------------------------------------------------------------------------------




upon the corporation for which the Optionee performs Service ceasing to be an
Affiliate (if other than the Company). For greater certainty, the Optionee’s
Service shall be deemed to have terminated on the date which any notice of
termination of employment provided to the Optionee is stated to be effective (or
in the case of an alleged constructive dismissal, the date on which the alleged
constructive dismissal is alleged to have occurred), and not during or as of the
end of any period following such date during which the Optionee is in receipt
of, or entitled to receive, statutory, contractual or common law notice of
termination or any compensation in lieu of such notice. Subject to the
foregoing, the Board, in its discretion, shall determine whether the Optionee’s
Service has terminated and the effective date of such termination.
(b)Method of Exercise. The Optionee may exercise the Option by providing written
notice to the Company stating the election to exercise the Option. Such written
notice shall be signed by the Optionee and shall be delivered in person or by
certified mail to the Secretary of the Company or such other person as may be
designated by the Company, and shall be accompanied by payment of the Exercise
Price and an amount equal to any required tax withholding. Payment of the
Exercise Price may be made in cash. In addition, this Option may be exercised
through means of a “net settlement,” whereby no Exercise Price will be due and
where the number of Shares issued upon such exercise will be equal to: (A) the
product of (i) the number of Option Shares as to which the Option is then being
exercised, and (ii) the difference between (a) the then current Fair Market
Value per Share and (b) the Exercise Price, divided by (B) the then current Fair
Market Value per Share. A number of Shares equal to the difference between the
number of Option Shares as to which the Option is then being exercised and the
number of Shares actually issued to the Optionee upon such net settlement will
be deemed to have been retained by the Company in satisfaction of the Exercise
Price.
(c)Share Legends. Any certificate evidencing an Option Share will contain such
legends as may be required or appropriate under any applicable stockholder
agreement or stock purchase agreement, in addition to any other legend that may
be required or appropriate under applicable law, the Plan or otherwise.
(d)Partial Exercise. The Option may be exercised in whole or in part; provided,
however, that any exercise may apply only with respect to a whole number of
Option Shares.
(e)Restrictions on Exercise. The Option may not be exercised, and any purported
exercise will be void, if the issuance of the Option Shares upon such exercise
would constitute a violation of any applicable federal or state securities laws,
exchange listing requirements or other laws or regulations.
6.Effect of Termination of Service on Exercisability of Option. Except as
otherwise provided below, any portion of the Option that is not exercisable upon
termination of Service will expire immediately and automatically upon such
termination and any portion of an Option that is exercisable upon termination of
Service will expire on the date it ceases to be exercisable in accordance with
this Section 6.
(a)    Termination for Cause. If the Optionee’s Service is terminated for Cause:
(i) any Option held by the Optionee will immediately and automatically expire as
of the date of such termination, and (ii) any Shares for which the Company has
not yet delivered share certificates will be immediately and automatically
forfeited and the Company will refund to the Optionee the Option exercise price
paid for such Shares, if any.
(b)    Termination by Reason of Retirement. In the event of the termination of
the Optionee’s Service by reason of Retirement, the Option will continue to vest
and become exercisable for twelve months following the date of Retirement in
accordance with the terms and provisions of the Plan and this Agreement as if
the Optionee had continued in Service for a period of twelve months following
the date of Retirement. If the Optionee’s Service terminates by reason of
Retirement, the Option may thereafter be exercised by the Optionee, to the
extent it was exercisable at the time of such termination or becomes exercisable
pursuant to the terms of this Section 6, for a period ending three years
following the date of such termination (or, if sooner, on the last day of the
stated term of the Option as provided in Section 3 of this Agreement). For
purposes of this Agreement, “Retirement” means an Optionee’s termination of
Service (other than a termination for Cause) after the earlier of (i) the
Optionee’s completion of twenty five (25) years of such Service or (ii) the date
on which the Optionee reaches at least the age 55 and has completed at least ten
(10) years of such Service.
(c)    Termination by Reason of Death. If the Optionee’s Service terminates by
reason of death, the Option may thereafter be exercised in full with respect to
100% of the Option Shares by the legal representative of the estate or by the
legatee of the Optionee under the will of the Optionee, as applicable for a
period ending twelve months following the date of death (or, if sooner, on the
last day of the stated term of the Option as provided in Section 3 of this
Agreement).




--------------------------------------------------------------------------------




(d)    Termination by Reason of Disability. If the Optionee’s Service terminates
by reason of Disability, the Option may thereafter be exercised by the Optionee
or his or her personal representative, to the extent it was exercisable at the
time of termination, for a period ending 12 Months following the date of
termination (or, if sooner, on the last day of the stated term of such Option as
provided in Section 3 of this Agreement).


(e)    Other Termination. If the Optionee’s Service terminates for any reason
other than death, Disability, Retirement or Cause, any Option held by such
Optionee may thereafter be exercised by the Optionee, to the extent it was
exercisable at the time of such termination, for a period ending 90 days
following the date of such termination (or, if sooner, on the last day of the
stated term of the Option as provided in Section 3 of this Agreement).
(f)    Forfeiture For Violations of Non-Compete and/or Non-Solicitation
Agreements. Notwithstanding anything in this Section 6 to the contrary, if,
following the Optionee’s termination of Service, the Optionee violates any
provision contained in a written service or other agreement applicable to the
Optionee (or any other written Company policy of general application) relating
to the prohibition of the Optionee from engaging in activities which would
violate any legally enforceable non-compete or non-solicitation clause or rule,
then the Option shall immediately become unexercisable and shall be forfeited in
full effective as of the date of such violation. In addition, effective upon any
violation described above, any exercise by the Optionee of the Option following
the Optionee’s termination of Service shall be rescinded and the Optionee shall
forfeit and return all shares received upon such exercise to the Company or, if
the Optionee no longer retains such shares because the Optionee has disposed of
the shares, then the Optionee shall remit the difference between the Fair Market
Value of the shares on the date the Optionee disposed of them and the Grant
Price for such shares.
7.    Investment Representations. The Optionee represents and warrants to the
Company that:
(a)    unless the Option Shares have been registered under the Securities Act of
1933, as amended (the “Securities Act”), he or she is acquiring the Option (and
upon exercise of the Option, will be acquiring the Option Shares) for investment
for his or her own account, not as a nominee or agent, and not with a view to,
or for resale in connection with, any distribution thereof;
(b)    unless the Option Shares have been registered under the Securities Act,
he or she has a preexisting personal or business relationship with the Company
or one of its directors, officers or controlling persons and by reason of his or
her business or financial experience, has, and could be reasonably assumed to
have, the capacity to protect his or her interests in connection with the
acquisition of this Option and the Option Shares;
(c)    he or she is an employee, executive officer, director or consultant of
the Company or, unless resident in a Province of Canada other than British
Columbia, an Affiliated Company, has the benefit of an exemption from the
prospectus and registration requirements of applicable Canadian provincial
securities laws; and
(d)    the Optionee has voluntarily received this Option.
In addition, as a further condition to the exercise of the Option, the Company
may require the Optionee to make any representation or warranty to the Company
as may be required by or advisable under any applicable law or regulation.
8.    Market Stand-Off.
(a)    The Optionee hereby agrees that, in connection with any registration of
securities under the Securities Act by the Company, the Optionee (and the
Optionee’s permitted transferees, if any) shall not sell or otherwise transfer
(including through short-sales, hedging, or similar transactions) any Option
Shares during the period that the Board specifies (a “Holdback”); provided,
however, that such period shall not exceed one hundred eighty (180) days (or
other such period that the underwriters reasonably require) following the
effective date of the applicable registration statement filed under the
Securities Act (the “Market Stand-Off Period”). Until the end of such Market
Stand-Off Period, the Company may impose, with respect to any Shares held by the
Optionee or his or her permitted transferee, stop-transfer instructions
consistent with the foregoing restrictions.
(b)    Optionee also agrees to be bound by any restriction agreed to by holders
of not less than a majority of the then outstanding Shares (giving effect to the
pro forma conversion of all outstanding preferred shares and other convertible
securities and the pro forma exercise of all stock options, warrants and other
rights, to the extent then exercisable).
(c)    In addition, if any managing underwriter or book runner of any such
offering or registration (the “Underwriter”) requests, the Optionee will execute
and deliver to the Underwriter such documents, agreements, and instruments that
the Underwriter shall reasonably require to enable the Underwriter to obtain the
benefit of the Holdback during the Market




--------------------------------------------------------------------------------




Stand-Off Period. In connection with the foregoing, the Optionee hereby appoints
the Company’s Chief Executive Officer as the Optionee’s attorney-in-fact, with
full power of substitution, to execute and deliver all documents, agreements and
instruments to be executed and delivered by the Optionee, and to take all
actions to be taken by the Optionee in each case in connection with effecting
any Holdback.
9.    Non-Transferability of Option. The Option may not be sold, pledged,
assigned, hypothecated, gifted, transferred or disposed of in any manner either
voluntarily or involuntarily by operation of law, other than by will or by the
laws of descent or distribution. During the Optionee’s lifetime, the Option is
exercisable only by the Optionee. Subject to the foregoing and the terms of the
Plan, the terms of the Option will be binding upon the executors, administrators
and heirs of the Optionee.
10.    Tax Consequences. The Optionee has reviewed with the Optionee’s own tax
advisors the federal, state, local and foreign tax consequences of the Option.
The Optionee is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents or affiliates. The Optionee
understands that he or she (and not the Company) will be responsible for his or
her own tax liabilities arising in connection with this award or the
transactions contemplated by this Agreement.
11.    Modification and Amendment. The Option granted hereunder is intended to
be exempt from the application of Section 409A of the Code. Notwithstanding the
foregoing, the Optionee hereby agrees that the Company may, without the consent
of the Optionee, modify or amend the terms of the Option in any manner it deems
reasonably necessary in its discretion, to cause this Option to be exempt from
the application of Section 409A of the Code. For avoidance of doubt, however,
the Company makes no representation or warranty regarding the tax treatment of
this Option or the transactions contemplated by this Agreement and assumes no
obligation to take any action to cause this Option or such transactions to be
subject to any particular tax treatment.
12.    No Continuation of Service. Neither the Plan nor this Option will confer
upon the Optionee any right to continue in the Service of the Company or any of
its Affiliates, or limit in any respect the right of the Company or its
Affiliates to discharge the Optionee at any time, with or without Cause and with
or without notice.
13.    The Plan. The Optionee has received a copy of the Plan (a copy of which
is attached hereto), has read the Plan and is familiar with its terms, and
hereby accepts the Option subject to the terms and provisions of the Plan, as
amended from time to time. Pursuant to the Plan, the Board is authorized to
interpret the Plan and to adopt rules and regulations not inconsistent with the
Plan as it deems appropriate. The Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board with respect
to questions arising under the Plan or this Award Agreement.
14.    Entire Agreement. This Agreement, together with the Plan, and other
exhibits attached thereto or hereto, represents the entire agreement between the
parties and supersedes any and all prior or contemporaneous discussions,
understandings or any agreements of any nature, written or otherwise, relating
to the subject matter hereof.
15.    Governing Law. This Agreement will be construed in accordance with the
laws of the State of Delaware, without regard to the application of the
principles of conflicts of laws.
16.    Execution. This Agreement may be executed, including execution by
facsimile signature, in one or more counterparts, each of which will be deemed
an original, and all of which together shall be deemed to be one and the same
instrument.


lululemon athletica inc.
_____________________
Chief Financial Officer




